UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4609


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

IRESHIA DONTE SUMMERS, a/k/a Eric Summers,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Malcolm J. Howard, Senior District Judge. (5:13-cr-00006-H-2)


Submitted: May 30, 2017                                             Decided: July 6, 2017


Before GREGORY, Chief Judge, and WILKINSON and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven P. Hanna, Richmond, Virginia, for Appellant. Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ireshia Donte Summers appeals the 240-month sentence imposed by the district

court upon resentencing following the vacatur of Summers’ original armed career

criminal sentence in light of Johnson v. United States, 135 S. Ct. 2551 (2015) (holding

that residual clause of Armed Career Criminal Act, 18 U.S.C. § 924(e)(2)(B)(ii) (2012),

is unconstitutionally vague). Summers’ attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), questioning the calculation of Summers’ base offense

level. Summers filed a pro se supplemental brief. The Government has moved to

dismiss the appeal as barred by the appeal waiver in Summers’ plea agreement. We

dismiss the appeal.

      We review de novo the validity of an appeal waiver. United States v. Copeland,

707 F.3d 522, 528 (4th Cir. 2013). A defendant’s waiver is valid if he agreed to it

“knowingly and intelligently.” United States v. Manigan, 592 F.3d 621, 627 (4th Cir.

2010). An appeal waiver generally is enforceable “if the record establishes that the

waiver is valid and that the issue being appealed is within the scope of the waiver.”

United States v. Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012) (internal quotation marks

omitted).

      Upon review of the plea agreement and the transcript of the Fed. R. Crim. P. 11

hearing, we conclude that Summers knowingly and voluntarily waived his right to appeal

and that the sentencing issues Summers seeks to raise on appeal fall squarely within the

scope of his waiver of appellate rights. Moreover, in accordance with Anders, we have


                                           2
reviewed the record for any potentially meritorious issues that fall outside the scope of

the waiver and have found none. * See Copeland, 707 F.3d at 530. Accordingly, we grant

the Government’s motion and dismiss the appeal.

       This court requires that counsel inform Summers, in writing, of the right to

petition the Supreme Court of the United States for further review. If Summers requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Summers. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.




                                                                               DISMISSED




       *
          We have reviewed the issues Summers raised in his pro se brief and conclude
that he is not entitled to relief.


                                             3